AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Eastern District
                                             __________         of of
                                                         District  New  York
                                                                      __________


                       Bing Guan, et al.                       )
                             Plaintiff                         )
                                v.                             )      Case No.     1:19-cv-6570-PKC
                       Chad Wolf, et al.                       )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiffs                                                                                                    .


Date:          11/27/2019                                                            /s/ Antony P. F. Gemmell
                                                                                         Attorney’s signature


                                                                           Antony P. F. Gemmell, NY Bar No. 5101639
                                                                                     Printed name and bar number
                                                                            New York Civil Liberties Union Foundation
                                                                                 125 Broad Street, 19th Floor
                                                                                  New York, New York 10004

                                                                                               Address

                                                                                       agemmell@nyclu.org
                                                                                            E-mail address

                                                                                          (212) 607-3300
                                                                                          Telephone number

                                                                                          (212) 607-3318
                                                                                             FAX number
